Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 2/23/2022.
The examiner has considered the applicants’ arguments and does not find them persuasive.
The applicants argues essentially that Kanno does not teach “receiving data blocks from a host wherein the data blocks are generated by a plurality of different users working with an application, and wherein each different user working with the application forms a respective user and application combination” and “encrypting the data blocks received from the host using a set of encryption keys and writing the encrypted data blocks into the solid-state memory, wherein data blocks having lifetimes associated [with] the same user and application combination are encrypted using the same encryption key”.  The examiner notes that only one application is claimed, not a plurality of applications.  The applicants argue that Kanno does not teach different user and application combinations (e.g., user1/app1, user1/app2, user1/app3, etc.).  The example provided is not accurate for what is actually claimed.  The claims only claim multiple users and an application.  So, the combinations would actually be user1/app1, user2/app1, user3/app1, etc.  Kanno teaches that each user has its own region and that data for that region has its own key.  Kanno teaches that the data from the user applications are encrypted using the region key. Since each region is per user, and each region has its own key, then each combination of user with the application uses the key for the user’s region.  This falls within the claim language.  The language does not require that every different user and application combination (user1/app1, user1/app2, user2/app1, user2/app2, etc.) requires a different key.  Only that each user has a different key for use with the one claimed application.  
In other words, the applicants’ arguments do not appear to match the language that is actually claimed.  
The examiner also notes that the language regarding “each different user working with the application forms a respective user and application combination” is claimed in a manner which is merely descriptive.  That is to say, the claimed “combination” is merely a logical construct.  There is nothing concrete, such as a tag or label that is created for each combination.  
The applicants further argue that Kanno is silent with respect to lifetimes of data blocks.  Regardless of whether or not Kanno explicitly teaches lifetimes of data blocks, data blocks have lifetimes, and because the blocks for a user are all encrypted using the same key, the blocks that have the same lifetimes will also be encrypted with that same key.  This falls within the scope of the claim language, and as such the examiner does not find the argument persuasive.
Because the examiner does not find the arguments persuasive, the examiner has maintained the rejections presented below.
All objections and rejections not set forth below have been withdrawn. 
Claims 1, 3-12, and 14-19 have been examined.

Claim Objections
Claims 1, 3-12, and 14-19 are objected to because of the following informalities:  
Claims 1 and 12 recite “lifetimes associated the same user” which is not grammatically correct.  The examiner will assume this was meant to read “lifetimes associated with the same user”.
The remaining claims are objected to by virtue of their dependence upon at least one of the above addressed claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanno (US Patent Application Publication Number 2019/0362081).

Regarding claim 1, Kanno disclosed a solid-state data storage device (Kanno Fig. 3 or Fig. 6, for example), comprising: 
a storage device controller (Kanno Fig. 3 or Fig. 6, for example); 
solid-state memory (Kanno Fig. 3 or Fig. 6, for example); and 
an inline encryption engine, embedded in the storage device controller, for: 
receiving data blocks from a host, wherein the data blocks are generated by a plurality of different users working with an application, and wherein each different user working with the application forms a respective user and application combination (Kanno Paragraphs 0106-0108 for example);
encrypting the data blocks received from the host using a set of encryption keys and writing the encrypted data blocks into the solid-state memory, wherein data blocks having lifetimes associated the same user and application combination are encrypted using the same encryption key (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example).
Regarding claim 12, Kanno disclosed a method for storing encrypted data blocks in a solid-state data storage device including an embedded inline encryption engine (Kanno Fig. 3 or Fig. 6, for example), comprising: 
receiving data blocks from a host, wherein the data blocks are generated by a plurality of different users working with an application, and wherein each different user working with the application forms a respective user and application combination (Kanno Paragraphs 0106-0108 for example);
encrypting, using the inline encryption engine, the data blocks received from the host using a set of encryption keys, wherein data blocks having lifetimes associated the same user and application combination are encrypted using the same encryption key (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example); and 
writing the encrypted data blocks into a solid-state memory of the solid-state data storage device (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example).


Regarding claims 2 and 13, Kanno disclosed that each encryption key is associated with a different user/application combination on the host (Kanno Paragraphs 0083 and 0106-0108 for example).
Regarding claims 3 and 14, Kanno disclosed that the host provides the data blocks and the set of encryption keys to the inline encryption engine (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and 0171-0174 for example).
Regarding claims 4 and 15, Kanno disclosed that the set of encryption keys are pre-loaded into the inline encryption engine, and wherein the host provides the data blocks and IDs of the encryption keys to be used to encrypt the data blocks to the inline encryption engine (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example).
Regarding claim 5, Kanno disclosed that the storage device controller includes n write-active erase units E.sub.1, E.sub.2, . . . E.sub.n, where n > 1 (Kanno Fig. 8 and Paragraphs 0093, and 0159-0163 for example).
Regarding claim 6, Kanno disclosed that for each data block, the inline encryption engine is configured to encrypt the data block using a corresponding encryption key from the set of encryption keys (Kanno Figs. 3 and 6, Paragraphs 0074, 0106-0108, 0114-0115, and Fig. 30, Paragraphs 0243-0247 for example), and wherein the storage device controller is configured to apply a hash function to the corresponding encryption key to obtain a corresponding hashed encryption key h.sub.i (Kanno Paragraphs 0062, 0081, and 0105 for example).
Regarding claim 9, Kanno taught that the storage device controller further includes an enhanced logical block address (LBA) to physical block address (PBA) mapping table, the enhanced LBA-PBA mapping table including, for each data block, a mapping of the LBA of the data block to its associated PBA in the solid-state memory together with a hashed encryption key h.sub.i (Kanno Paragraphs 0080-0081, and 0105 for example).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 10, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno, and further in view of Stephens (US Patent Application Publication Number 2011/0219168).
Regarding claims 7 and 16, Kanno did not explicitly teach the storage device controller is configured to write the encrypted data block into an write-active erase unit E.sub.m, wherein m=h.sub.i mod n.  Kanno did teach using a lookup table which uses the hash of the encryption key to map to a physical block in the flash storage (Kanno Paragraph 0081).
Stephens taught a system for identifying which flash memory erase unit to write to by applying a hash to an input key and then taking that result modulo the number of erase units, producing the number of the erase unit (Stephens Paragraphs 0026-0027 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Stephens in the system of Kanno by using the hash of the encryption key modulo the number of available blocks to determine which block to read/write data into.  This would have been obvious because the person having ordinary skill in the art would have been motivated to promote even wearing of the flash storage device.
Regarding claims 8 and 17, Kanno and Stevens taught that if the write-active erase unit E.sub.m becomes full, the storage device controller is configured to seal the full write-active erase unit E.sub.m and allocate an empty erase unit as a new write-active erase unit E.sub.m (Kanno Fig. 30 and Paragraphs 0243-0247).

Regarding claim 10 the storage device controller is further configured to perform a garbage collection operation on an erase unit E.sub.r by: for each data block in the erase unit E.sub.r: using the LBA of the data block to obtain the hashed encryption key h.sub.i for the data block from the enhanced LBA-PBA mapping table (Kanno Paragraph 0080-0081 and 0243-0247); calculating m=h.sub.i mod n to determine the write-active erase unit E.sub.m where the data block is to be written (Stephens Paragraphs 0026-0027 for example); and writing the data block into the write-active erase unit E.sub.m (Kanno Paragraph 000080-0081 and 0243-0247 and Stephens Paragraphs 0026-0027 for example).
Regarding claim 11, Kanno and Stephens taught that if the write-active erase unit E.sub.m becomes full, the storage device controller is configured to seal the full write-active erase unit E.sub.m and allocate an empty erase unit as a new write-active erase unit E.sub.m (Kanno Fig. 30 and Paragraphs 0243-0247).

Regarding claim 18, Kanno and Stephens taught providing an enhanced logical block address (LBA) to physical block address (PBA) mapping table, the enhanced LBA-PBA mapping table including, for each data block, a mapping of the LBA of the data block to its associated PBA in the solid-state memory together with the hashed encryption key h.sub.i (Kanno Paragraphs 0080-0081 and 0105 for example).
Regarding claim 19, Kanno and Stephens taught performing a garbage collection operation on an erase unit E.sub.r by: for each data block in the erase unit E.sub.r: using the LBA of the data block to obtain the hashed encryption key h.sub.i for the data block from the enhanced LBA-PBA mapping table (Kanno Paragraph 0080-0081 and 0243-0247); calculating m=h.sub.i mod n to determine the write-active erase unit E.sub.m where the data block is to be written (Stephens Paragraphs 0026-0027 for example); and writing the data block into the write-active erase unit E.sub.m (Kanno Paragraph 000080-0081 and 0243-0247 and Stephens Paragraphs 0026-0027 for example).
Conclusion
Claims 1, 3-12, and 14-19 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,830,278 taught that encryption keys can be used to control the lifetime of data on a storage device by managing the lifetime of the encryption keys that were used to encrypt the data.
US 8,935,508 taught using the hash of a received key to determine which of a plurality of memory sub-trees to write data to.
US 2014/0122878 taught converting a key value to an address of a predetermined memory sector by hashing the key value.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491